Name: Commission Regulation (EEC) No 1562/90 of 7 June 1990 on arrangements for imports into the Community of certain textile products (category 5), originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6. 90 Official Journal of the European Communities No L 148/19 COMMISSION REGULATION (EEC) No 1562/90 of 7 June 1990 on arrangements for imports into the Community of certain textile products (category 5), originating in Indonesia Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2 imports into the Community of the category of products origin ­ ating in Indonesia and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 915/90 (2), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 5) specified in the Annex hereto and originating in Indonesia exceeded the level referred to in paragraph 2 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on 20 March 1990, Indonesia was notified of a request for consulta ­ tions ; whereas, pending a mutually satisfactory solution, importations into the Community of category 5 products have been submitted to provisional limits for the period 20 March to 19 June 1990 by Commission Regulation (EEC) No 915/90 ; Whereas, as a result of consultations held on 21 to 23 May 1990, it was agreed to submit the textile products of category 5 to Community quantitative limits for the period 20 March to 31 December 1990 and for the year 1991 ; Whereas paragraph 13 of the said Article 1 1 of Regulation (EEC) No 4136/86 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to the said Regulation ; Whereas the products in question exported from Indo ­ nesia to the Community between 20 March and 31 December 1990 must be set off against the Community quantitative limits for the period 20 March to 31 December 1990 ; Whereas these quantitative limits should not prevent the importation of products covered by them but shipped from Indonesia to the Community before the date of entry into force of Regulation (EEC) No 915/90 ; Article 2 1 . Products referred to in Article 1 shipped from Indo ­ nesia to the Community before the date of entry into force of Regulation (EEC) No 915/90, and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place during that period. 2. Imports of products shipped from Indonesia to the Community after the entry into force of Regulation (EEC) No 915/90 shall continue to be subject to the double ­ checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from Indonesia to the Community on or after 20 March 1990 and released for free circulation shall be deducted from the quantita ­ tive limit laid down in the Annex to this Regulation for the period 20 March to 31 December 1990 . This pro ­ visional limit shall not, however, prevent the importation of products covered by them but shipped from Indonesia before the date of entry into force of Regulation (EEC) No 915/90. Article 3 Regulation (EEC) No 915/90 is hereby repealed. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 387, 31 . 12. 1986, p. 1 . O OJ No L 94, 11 . 4. 1990, p. 5. It shall apply until 31 December 1991 . No L 148/20 Official Journal of the European Communities 12. 6 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 1990 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Category CN code Description Third country Units MemberStates Quantitative limits from 20 March to 31 December 1990 5 Indonesia 1 000 pieces Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted D F I BNL UK IRL DK GR ES PT EEC 3 370 1 708 378 4 880 3 218 13 614 26 157 26 14 390 6101 1090 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Quantitative limits from 1 January to 31 December 1991 Indonesia 1 000 pieces 19 398 In addition to the quantitative limit established for the period 20 March to 31 December 1990 an exceptional quantity of 1 500 000 pieces may be imported into the Community. The breakdown of this quantity between Member States is as follows : Category CN code Description Third country Units Member States Quantitative limits from 20 March to 31 December 1990 5 6101 10 90 6101 20 90 6101 30 90 61021090 6102 20 90 6102 30 90 6110 1010 6110 10 31 6110 10 39 6110 1091 6110 10 99 6110 20 91 6110 20 99 6110 30 91 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted Indonesia 1 000 pieces D F I BNL UK IRL DK GR ES PT EEC 353 179 40 512 338 65 13 1 500 6110 30 99 I I I